The opinion of tlie Court was delivered by
Fenner, J.
We do not see bow it would be possible for us to exercise jurisdiction over this appeal without transcending tbe mandate conferred upon us by tbe Constitution.
Tbe plaintiffe, alleging themselves to be tbe sole legitimate and forced heirs of Louis A. Prójean, deceased, bring tbe principal action to annul a donation ma.de by tlioir said ancestor to Philomene Prójean with reversion in a certain contingency to Aimée Locompte.
Various grounds of nullity are propounded. Tbe property was estimated in tbe donation at $245, but tbe petition alleges its value at $1500. The evidence fixes its value at about $800.
Of this principal demand, it is clear that we have no jurisdiction.
Tbe defendants filed a general denial and otherwise contest tbe demand of plaintiffs. They further allege that defendant, Aimée Leconrpte, is the widow and surviving spouse of tbe deceased, Louis A. Prójean, and that Philomene Préjean is bis child by said Aimée Lecompto, legitimated by the marriage of her father and'mother, and, therefore, bis forced heir.
They aver that Louis A. Prójean left a valuable estate, a large portion of which bad been disposed of by tbe plaintiffs; that Philoméne is entitled, as heir, to one-third thereof, “which should not be less than *749$2000and they pray in reconvention for judgment “ for one-third of the property of the estate in kind, or $2000 in the alternative.”
As the amount in dispute does not exceed $2000, under defendant’s own allegation, it is plain we have no jurisdiction. Even that valuation is enormously excessive under the evidence in the case and is in contradiction of the allegation in plaintiffs’ petition that the entire estate left by the deceased amounted to about $2200
There is no question of a fund to be distributed, and nothing in the pleadings or. evidence indicates an amount in dispute, under either the principal or reconventional demand, exceeding or even approaching $2000.
It is well settled that the appealable character of the principal and the reconventional demand must each be separately established, and that the amounts of both cannot be cumulated to bring the amount within our jurisdiction. Stevenson vs. Whitney, 33 Ann. 655; Smith vs. Insurance Co., id. 1071; Colomb vs. McQuaid, 36 Ann. 370.
It is, therefore, ordered that the appeal herein be dismissed at appellants’ costs.